 1

 2

 3                                 UNITED STATES DISTRICT COURT

 4                                        DISTRICT OF NEVADA

 5   DOMONIC RONALDO MALONE,                        Case No. 2:20-CV-0504-GMN-EJY

 6          Plaintiff,                              ORDER ON MOTION TO STAY
                                                    COLLECTION OF FILING FEES
 7   v.                                             PENDING APPEAL

 8   NEVADA DEPARTMENT OF
     CORRECTIONS, et al.,
 9
            Defendants.
10

11

12         On May 14, 2021, the Court granted Plaintiff’s application to proceed in forma

13 pauperis. ECF No. 9 at 8. The Court permitted Plaintiff to proceed without initially paying

14 the filing fee and instead ordered Plaintiff to make monthly partial payments until the full

15 filing fee was paid. Id. In addition, the Court ordered the Nevada Department of

16 Corrections (NDOC) to collect this monthly payment from Plaintiff’s prison account and to

17 forward that payment to the Court. Id. The Court also screened Plaintiff’s First Amended

18 Complaint, dismissed certain claims with prejudice and dismissed the remaining claims

19 without prejudice but without leave to amend. Id. at 9. Plaintiff has filed a notice of

20 appeal and now moves to stay the NDOC from collecting and forwarding Plaintiff’s

21 monthly partial payment of the filing fee. ECF No. 11.

22         In deciding a motion to stay an order pending appeal, the Court considers: “(1)

23 whether the stay applicant has made a strong showing that he is likely to succeed on the

24 merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether

25
 1 issuance of the stay will substantially injure the other parties interested in the proceeding;

 2 and (4) where the public interest lies.” Nken v. Holder, 556 U.S. 418, 434, (2009)

 3 (citations omitted). “The first two factors ... are the most critical” and the Court considers

 4 the last two only “[o]nce an applicant satisfies the first two factors.” Id. at 434–35.

 5          The Court applies a flexible, sliding scale approach when considering a motion to

 6 stay pending an appeal. Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011) (per

 7 curiam). Under this approach, “a stronger showing of one element may offset a weaker

 8 showing of another.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th

 9 Cir. 2011).

10          Plaintiff has not offered any argument suggesting that he is likely to succeed on the

11 merits. Plaintiff asserts that he is bringing his appeal to reverse this Court’s decision to

12 dismiss certain claims without prejudice but without leave to amend.

13          Even assuming Plaintiff succeeds in his appeal, and he is permitted to pursue

14 those claims in this action, he will remain obligated to pay the full filing fee he is obligated

15 to pay for initiating this litigation. Plaintiff applied to be permitted to proceed in forma

16 pauperis. Because the Court granted his application, Plaintiff was permitted to initiate this

17 litigation without initially paying the full filing fee but instead is permitted to pay that

18 obligation in monthly installments collected and forwarded by the NDOC to the Court.

19 Plaintiff has not offered any argument suggesting the Court erred in granting his

20 application to proceed in forma pauperis. Plaintiff has not offered any argument

21 suggesting the Court erred in allowing him to proceed without paying an initial filing fee.

22 Plaintiff has not offered any argument the Court erred in allowing him to pay the full filing

23 fee in monthly partial installments. Similarly, Plaintiff has not offered any argument that

24 he will be irreparably harmed by continuing to pay monthly installments toward the filing
                                                         2
25
 1 fee that, regardless of whether he is successful on appeal, he will remain obligated to

 2 pay. The Court finds that Plaintiff has neither made a strong showing that he is likely to

 3 succeed on the merits whether he is obligated to pay the full filing fee in monthly

 4 installments nor has he shown he will be irreparably injured absent a stay.

 5         Therefore,

 6         THE COURT ORDERS that Plaintiff’s motion for stay of collection of the filing fee

 7 (ECF No. 11) is DENIED.

 8

 9                3
     DATED THIS _____ of June 2021.

10
                                                     Gloria M. Navarro
11                                                   United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                    3
25
